Citation Nr: 1800162	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  11-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 2008.  He is in receipt of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded for further development in June 2016; the instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current obstructive sleep apnea did not manifest during active service and is not otherwise causally or etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1117, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his condition is directly related to service.  For the reasons stated below, the Board disagrees.  

The Veteran has a current diagnosis.  A sleep study conducted in March 2009 confirmed that the Veteran has obstructive obstructive sleep apnea.  See October 2016 VA examination report.  Private treatment records from July 2014 show a diagnosis of moderate obstructive obstructive sleep apnea.  See private treatment records from The Sleep Medicine Center.  He uses as CPAP machine to aid in his sleep.  See VA Columbus CBOC medical records dated December 2010.  Thus, the Veteran has satisfied the first prong for establishing direct service connection.  
There is no evidence of an in-service event or condition related to the Veteran's obstructive sleep apnea.  The Veteran did not have complaints or treatment for obstructive sleep apnea while in the military.  The veteran did not report any symptoms of obstructive sleep apnea or disturbance on his pre- discharge exam in February 2008.  Without more, the Board finds that the Veteran has failed to satisfy the second prong necessary to establish a direct service connection for obstructive sleep apnea.  

There is also no competent and probative evidence that establishes a causal relationship between the Veteran's currently diagnosed obstructive sleep apnea and his military service.  In fact, with the absence of an in-service disease or injury, it would seem that any such medical nexus opinion is impossible.

Service connection could also be established for a Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than specified dates.  See 38 U.S.C. § 1117 (West 2012); 38 C.F.R. § 3.317 (2017).

In this case, the Veteran served in Southwest Asia from March to November 1991 and from February 2004 to February 2005.  Section 1117 provides presumptive service connection for veterans who served in the Persian Gulf War with a qualifying chronic disability which are defined to include one of the following: (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (MUCMI); or (c) any diagnosed illness as determined by the Secretary. The regulations implementing the statute define a MUCMI as an undiagnosed illness without conclusive pathophysiology or etiology, characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317 (a)(2)(ii).  The regulations further explain that chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.; see also M21-1 Manual, Section IV.ii.2.D (providing, in part, that obstructive sleep apnea cannot be presumptively service-connected under § 3.317).  

The October 2016 VA examination included evidence that the Veteran's sleep symptoms were attributed to a known diagnosis, obstructive sleep apnea confirmed by a sleep study conducted in March 2009.  As the symptoms were due to a known diagnosis, service-connection is not warranted under 38 C.F.R. § 3.317, which contemplates situations where there is no established diagnosis or the diagnosis is that of a medically unexplained chronic multi-symptom illness - neither of which applied in this case.  The Board finds that the Veteran cannot establish a service connection on a presumptive basis under 38 U.S.C. § 1117. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for obstructive obstructive sleep apnea is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


